Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 23 September 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington Septbr. 23d 1804

I recieved last night your charming letter of the 16 and was much distressed to learn that your mother had again been unwell the weather here is quite cold winthin this few days and we all seem to revive I hope e’re this you have had a change as favorable and that you may all soon enjoy the blessing of health—
I was so unwell when I last wrote I scarcely answer’d any part of your letter assure yourself it did not proceed from indifference or want of proper attention to your concerns but I was so completely exhausted by illness & loss of blood (for Weams was under the necessity of taking above a pint) that my spirits seem’d to fail me entirely and I lost all power of exertion—I am sincerely rejoiced to hear that you have rented your house so well I never could endure the idea of your parting with it you have now so little property in Boston and it appears to me so much more valuable than any other I think it would be wrong to part with it while there is a possibility of retaining it the situation is such that there is a prospect of its encreasing in value every year and—a few years hence it may not be so easy to acquire property in Boston when perhaps you may stand in need of it I shall never cease to regret the house in Franklyn Place & most sorely our poor old house in Hanover St as I much question ever being mistress of one so comfortable again old & much as it wanted repair however these things can’t be help’d and as you say “whatever is is right.”
The Spanish Minister & his Lady are down here they say upon business of importance the President returns on Tuesday to meet him I understand he intended staying three weeks longer we have nobody here at present but Mr. Galatin he has return’d about a week
Mr. Sheldon was here a few days since he has been on a visit in Connecticut the greatest part of the Summer—
I understand that the affairs in Louisianna occasion the greatest inquietude & Mr. Livingston is become an object of terror although his conduct has been so disgraceful he has left such security it is not in their power to seize him and he is likely to prove so troublesome they are placed in a very disagreeable predicament.
I wrote you that the Marines were very much dissatisfied I understand they are station’d in a little town at some distance from New Orleans and almost entirely excluded from society which has very much disappointed them as they expected to have enter’d into all the dissipations of New Orleans and perhaps of forming connections with the natives which might not only have proved agreeable but profitable—
I am extremely sorry to hear that Mrs Sullivans Child is so ill I hope however she will be more fortunate than she you seems to ex anticipate—I thank God ours are both well and I fondly flatter myself they will continue so our poor little John has had so many drawbacks I believe he will talk before he walks we must not be impatient my belov’d friend but return thanks to the father of all mercies for sparing him to our prayers—I intend sending George to School the beginning of next Month—
Adieu my best friend six long weeks must yet elapse e’re we meet if you will permit me and write what time you expect to be there I will meet you in Baltimore it would indeed afford me the greatest pleasure as it shorten the period of absence one day and after such an absence each day is a year to your impatient but fondly attached
L C Adams
P.S. I am anxious to know if Mrs. Whitcomb recieved the letters I wrote her by the post and if you recieved a paper enclosed with your letter directed to her if you did I hope you deliver’d it soon I fear you will think me extravagant but I am in such want of linnen &cc. I must thank you for some money your mother will tell you when a Woman wants these sort of things how much it takes I have bought none since I left Leipsic

